DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s arguments and remarks filed on October 28, 2021 have been reviewed and considered.  Claims 1, 5, and 7-20 are pending in which all claims have been amended; claims 2-4 and 6 have been cancelled.

Response to Arguments
Applicant's arguments filed on October 28, 2021 have been fully considered but they are not persuasive. 
	Applicant’s First Argument: However, the pair of absorbent pads 10 of Taylor are not stitched at a bottom side only at a bottom edge of each cup 14 of the brassiere 12, such that a first end and a second end of each pad of the pair of absorbed pads 10 lacks stitching. In fact, the pair of absorbent pads 10 of Taylor use the adhesive layer 34 to adhere the absorbent pad 10 to the cup 14 of the brassiere 12 and cover the underwire 18. In other words, the pair of absorbent pads 10 of Taylor are not stitched at a bottom side only to the bottom edge of each cup 14 of the pair of cups 14. As such, the pair of absorbent pads 14 of Taylor does not and could not have a top side that does not lack stitching as the pair of absorbent pads 14 do not use stitching whatsoever.  Therefore, the newly added limitations amended into the independent claims are not disclosed by Taylor.
	Examiner’s Response:  As necessitated by applicant’s substantial amendments, please note the new rejections of the claims in regards to Taylor (US 2010/0022164) in view of Clarke (US 2016/0242972).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
	Claim 1, lines 4-13, “such that a bottom side of each cushion of the
pair of cushions is stitched only to a bottom edge of each cup of the pair of cups, such that each cushion of the pair of cushions has a first end curvedly extending away in a first direction from the bottom edge of each cup of the pair of cups that concavely curves in a second direction different from the first direction toward a center of each cushion of the pair of cushions, and a second end curvedly extending away in the second direction from the bottom edge of each cup of the pair of cups that concavely curves in the first direction toward the center of each cushion of the pair of cushions, such that a top side of each cushion of the pair of cushions has a smaller curve than the bottom side of each cushion of the pair of cushions, such that the first end and the second end of each cushion of the pair of cushions lacks stitching”.
	Claim 15, lines 4-12, “such that a bottom side of each cushion of the pair of cushions is stitched only to a bottom edge of each cup of the pair of cups, such that each cushion of the pair of cushions has a first end curvedly extending away in a first direction from the bottom edge of each cup of the pair of cups that concavely curves in a second direction different from the first direction toward a center of each cushion of the pair of cushions, and a second end curvedly extending away in the second direction from the bottom edge of each cup of the pair of cups that concavely curves in the first direction toward the center of each cushion of the pair of cushions, such that a top side of each cushion of the pair of cushions has a smaller curve than the bottom side of each cushion of the pair of cushions, such that the first end and the second end of each cushion of the pair of cushions lacks stitching”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, and 7-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Regarding Claim 1, in lines 4-5, the limitation, “such that a bottom side of each cushion of the pair of cushions is stitched only to a bottom edge of each cup of the pair of cups” and in lines 12-13, the limitation, “such that the first end and the second end of each cushion of the pair of cushions lacks stitching” are each not presented by the original disclosure and therefore, considered new matter.  Appropriate correction is required.
	Regarding Claim 15, in lines 3-4, the limitation, “such that a bottom side of each cushion of the pair of cushions is stitched only to a bottom edge of each cup of the pair of cups” and in lines 11-12, the limitation, “such that the first end and the second end of each cushion of the pair of cushions lacks stitching” are each not presented by the original disclosure and therefore, considered new matter.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation " The apparatus of claim 4" in line 1.  Claim 4 has been cancelled.  Therefore, the full metes and bounds of claim 5 is not ascertainable.  Further, claims 7-14, ultimately, depend from claim 5 and are considered indefinite as well. For examination purposes, the examiner will consider that claim 5 depends from claim 1.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the top side, bottom side, bottom edge, first end, second end and center of the cushion must be shown (labeled) or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5, 7-10, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 2010/0022164) in view of Clarke (US 2016/0242972).
	Regarding Claim 1, Taylor discloses of an apparatus (12) for absorbing sweat from under or behind each breast [0016], the apparatus comprising:
	a bra (12) comprising a pair of cups (via 14) [0016]; and
	a pair of cushions (via each 10) to absorb sweat and moisture ([0008], [0018]), 
such that a bottom side of each cushion (via each 10) of the pair of cushions (via each 10) is attached to a bottom edge of each cup of the pair of cups (via area of 18-see Figures 1-2), such that each cushion (via 10) of the pair of cushions (via each 10) has a first end (note diagram below) curvedly extending away in a first direction from the bottom edge of each cup of the pair of cups that concavely curves in a second direction different from the first direction toward a center of each cushion of the pair of cushions (note diagram below), and a second end (note diagram below) curvedly extending away in the second direction from the bottom edge of each cup of the pair of cups that concavely curves in the first direction toward the center of each cushion of the pair of cushions, such that a top side of each cushion of the pair of cushions has a smaller curve than the bottom side of each cushion of the pair of cushions (note diagram below-note that top curve in geometrics resides inside or on top of the bottom curve and would therefore, have a smaller curve (also note each curve width differences)), (Figures 1-4, [0116]-[0020]).

    PNG
    media_image1.png
    579
    834
    media_image1.png
    Greyscale

	However, Taylor does not disclose wherein that the bottom side of each cushion of the pair of cushions is stitched only to a bottom edge of each cup of the pair of cups and that the first end and the second end of each cushion of the pair of cushions lacks stitching.
	Clarke teaches of a pair of cushions (100) for a bra (200) wherein a bottom side of each cushion (see Figure 2A-2B) of the pair of cushions is stitched only (via 105) to a bottom edge of each cup (via 205) of the pair of cups (via each 205) and that a first end and a second end of each cushion (note one of each corner of the cushion) of the pair of cushions (100) lacks stitching (see Figures 2A-2B), (Figures 1A-1B & 2A-2B, [0045]-[0054]).  Please note that Clarke discloses wherein adhesives and tacks/stitching are equivalent, interchangeable forms of attachment of moisture cushions to a bra.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pair of cushions of Taylor wherein that the bottom side of each cushion of the pair of cushions is stitched only to a bottom edge of each cup of the pair of cups and that the first end and the second end of each cushion of the pair of cushions lacks stitching as taught by Clarke so that the bottom side of the cushions may be easily attached for easy removal and replacement as well as providing for one known equivalent fastening means for another.
	Regarding Claims 5 and 7-14, the device of Taylor as modified by Clarke discloses the invention as claimed above.  Further Taylor discloses:
	(claim 5), wherein each cushion (via each 10) of the pair of cushions (via each 10) couples to (via 34) bottom (note diagram above, via area of 40) of each cup (see Figures 1-2) of the pair of cups (14) of the bra (12); 
	(claim 7), wherein each cushion (via each 10) of the pair of cushions is made up of a sweat absorbing and anti-allergic material (via cotton, note layer of 26); 
	(claim 8), wherein the sweat absorbing and anti-allergic material is cotton (via cotton, note layer of 26); 
	(claim 9), wherein the top portion (note perimeter top area portion of 20, note diagram above) of each cushion (10) of the pair of cushions is curved in shape (see Figure 3); 
	(claim 10), wherein each cushion (10) of the pair of cushions is configured to fit behind each breast, [0016]. Please note that limitation, "configured to fit behind each breast " is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function; 
	(claim 11), wherein each cushion (10) of the pair of cushions is powder and perfume free (via layer of 26), [0017]-[0019];
	(claim 12), wherein each cushion (10) of the pair of cushions is sterile (via 32), [0019]; 
	(claim 13), wherein each cushion (10) of the pair of cushions is disposable (please note that any product is capable of being disposed). Further note that the limitation, "disposable" is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function; 
	(claim 14), wherein each cushion (10) of said pair of cushions is washable (please note that any product is capable of being washed). Further note that the limitation, "washable" is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function, (Figures 1-4, [0116]-[0017]).

	Regarding Claim 15, Taylor discloses of an apparatus (12) for absorbing sweat from under or behind each breast [0016], comprises
	a pair of disposable cushions (via each 10, please note that any product is capable of being disposed) to absorb sweat and moisture ([0008], [0018]), wherein each cushion of the pair of disposable cushions is made of cotton and attached to each cup of a pair of cups (via area of 18-see Figures 1-2) of a bra (12),
	such that a bottom side of each cushion (via each 10) of the pair of cushions (via each 10) is attached to a bottom edge of each cup of the pair of cups (via area of 18-see Figures 1-2) such that each cushion (via 10) of the pair of cushions (via each 10) has a first end (note diagram above) curvedly extending away in a first direction from the bottom edge of each cup of the pair of cups that concavely curves in a second direction different from the first direction toward a center of each cushion of the pair of cushions (note diagram above), and a second end (note diagram above) curvedly extending away in the second direction from the bottom edge of each cup of the pair of cups that concavely curves in the first direction toward the center of each cushion of the pair of cushions, such that a top side of each cushion of the pair of cushions has a smaller curve than the bottom side of each cushion of the pair of cushions (note diagram above-note that top curve in geometrics resides inside or on top of the bottom curve and would therefore, have a smaller curve (also note each curve width differences)), (Figures 1-4, [0116]-[0020]). Further note that the limitation, "disposable" is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.
	However, Taylor does not disclose wherein that the bottom side of each cushion of the pair of cushions is stitched only to a bottom edge of each cup of the pair of cups and that the first end and the second end of each cushion of the pair of cushions lacks stitching.
	Clarke teaches of a pair of cushions (100) for a bra (200) wherein a bottom side of each cushion (see Figure 2A-2B) of the pair of cushions is stitched only (via 105) to a bottom edge of each cup (via 205) of the pair of cups (via each 205) and that a first end and a second end of each cushion (note one of each corner of the cushion) of the pair of cushions (100) lacks stitching (see Figures 2A-2B), (Figures 1A-1B & 2A-2B, [0045]-[0054]).  Please note that Clarke discloses wherein adhesives and tacks/stitching are equivalent, interchangeable forms of attachment of moisture cushions to a bra.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pair of cushions of Taylor wherein that the bottom side of each cushion of the pair of cushions is stitched only to a bottom edge of each cup of the pair of cups and that the first end and the second end of each cushion of the pair of cushions lacks stitching as taught by Clarke so that the bottom side of the cushions may be easily attached for easy removal and replacement as well as providing for one known equivalent fastening means for another.
	Regarding Claims 16-20, the device of Taylor as modified by Clarke discloses the invention as claimed above.  Further Taylor discloses: 
	(claim 16), wherein the top portion (note perimeter top area portion of 20, note diagram above) of each cushion (10) of the pair of disposable cushions is curved in shape (see Figure 3); 
	(claim 17), wherein each cushion (10) of said pair of disposable cushions is configured to fit behind said breast, [0016]. Please note that limitation, "configured to fit behind said breast " is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function; 
	(claim 18), wherein each cushion (10) of the pair of disposable cushions is powder and perfume free (via layer of 26), [0017]-[0019];
	(claim 19), wherein each cushion (10) of the pair of disposable cushions is sterile (via 32), [0019];  
	(claim 20), wherein each cushion (10) of said pair of disposable cushions is washable (please note that any product is capable of being washed). Further note that the limitation, "washable" is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function, (Figures 1-4, [0116]-[0017]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732